*385Dissenting opinion,
Manning, C. J.
The exception is, that the petition discloses no cause of action. Assuming even that there should be other parties made, the exception should not be sustained and the cause dismissed, but it should be remanded in order that new parties be made.
The opinion now approved by the majority of the court, holds that when appropriations are in excess of revenues, some must fall, and the caducity of those not actually and vitally necessary to carry on the government ensues. The original opinion holds that the appropriations for constitutional officers are the ones that cannot fall, and in my judgment has the merit of certainty, for when you go beyond that, what is to be the test of those not within that class ? If there are ten clerks in the Auditor’s office, how many and which ones are actually necessary to carry on the government?
I see no reason to change my opinion as first expressed, except that the appropriations attacked should be specifically mentioned, and the beneficiaries of them be made parties, and for that purpose, that the cause should be remanded.
Mark, J., concurs with the Chief Justice.